Per curiam.
The State Bar filed Notices of Discipline against James A. Barnett in four separate matters, alleging violations of Standard 44 (wilful abandonment or disregard of a legal matter to the client’s detriment) of Bar Rule 4-102 (d). Barnett failed to respond to the Notices and, therefore, is in default pursuant to Bar Rule 4-208.1 (b) and subject to discipline by this Court. The State Bar has recommended disbarment as the appropriate sanction.
In each case before this Court, Barnett was retained to represent a client, but subsequently failed to communicate with the client and to provide the requested service. In one case, Barnett rejected an offer of settlement without the client’s knowledge or consent and, after allowing the statute of limitations to run, sent a letter to the client removing himself from the case. Barnett has failed to respond to disciplinary authorities during the investigation into these matters and this Court finds no evidence of mitigating circumstances. In prior disciplinary cases, this Court accepted Barnett’s petition for voluntary discipline and ordered the imposition of a review panel reprimand in 1995 for his admitted violations of Standards 44 and 68 (failure to respond to disciplinary authorities), and Barnett received a formal letter of admonition for another admitted violation of Standard 68.
As a result of Barnett’s violations of Standard 44, particularly in light of his pattern of misconduct and multiple offenses, combined with his failure to comply with the rules of disciplinary authorities, Barnett is hereby disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.